Citation Nr: 0321314	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  01-04 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for status-post resection of a desmoid tumor, with 
removal of the abdominal wall musculature, as residuals of a 
cesarean section.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from February 1981 to April 
1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from April 2000 and January 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Huntington, West Virginia and St. Louis, Missouri 
(RO) which assigned a 50 percent disability evaluation for 
the veteran's status-post resection of a desmoid tumor with 
removal of abdominal wall musculature, residuals of a 
cesarean section, following the end of a prestabilization 
period, effective April 1, 2001.  The veteran's claims file 
was subsequently transferred to the Oakland, California RO.

In addition, the veteran, in a June 2003 statement, appears 
to have raised a claim for service connection for acute 
leukemia, to include as secondary to her service-connected 
status-post resection of a desmoid tumor with removal of 
abdominal wall musculature.  Also, in a May 2001 statement, 
the veteran appears to have raised a claim of entitlement to 
a total disability evaluation based on individual 
unemployability (TDIU).  However, the record does not reflect 
any further development of these issues, or final 
adjudication on these matters.  Therefore, these issues are 
referred to the RO for appropriate action.

On the veteran's substantive appeal, VA Form 9, dated April 
2001, and in a written statement, dated May 2001, she 
requested a personal hearing before the RO and a hearing 
before the BVA.  However, the record reflects that the 
veteran failed to report for either hearing.  There are no 
other outstanding hearing requests of record, and the request 
for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) 
(2002).


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate her claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  The veteran's residuals of a resection of a desmoid 
tumor, with removal of abdominal wall musculature, most 
closely approximates severe damage to Muscle Group XIX.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 50 percent for status-post resection of a desmoid tumor, 
with removal of abdominal wall musculature, residuals of a 
cesarean section, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.28, 4.40-4.46, 4.56, 4.73, 4.114, Diagnostic 
Codes 5319 & 7339 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation for her residuals of a resection of a desmoid 
tumor, with removal of abdominal wall musculature does not 
accurately reflect the severity of that disability.  
Specifically, the veteran asserts that she is entitled to a 
higher disability evaluation because she experiences pain, 
loss of function, and incontinence.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete her claim.  The rating decisions, the statement of 
the case, and the supplemental statement of the case issued 
in connection with the veteran's appeal, as well as 
additional correspondence to the veteran, have notified her 
of the evidence considered, the pertinent laws and 
regulations, and the reason that her claim was denied.  The 
RO indicated that they would review the information of record 
and determine what additional information is needed to 
process the veteran's claim.  The RO also informed the 
veteran of what the evidence must show in order to warrant 
entitlement an increased disability evaluation and provided a 
detailed explanation of why an increased disability 
evaluation was not granted.  In addition, the statement of 
the case and supplemental statement of the case included the 
criteria for granting an increased disability evaluation, as 
well as other regulations pertaining to her claim.  
Similarly, an April 2003 letter to the veteran, from the RO, 
as well as the August 2002 supplemental statement of the case 
notified the veteran of the provisions of the VCAA, the kind 
of information needed from her, and what she could do to help 
her claim, as well as the VA's responsibilities in obtaining 
evidence.  See Quartuccio v. Principi, 16 Vet. App.  183,187 
(2002) (requiring VA to notify the veteran of what evidence 
he was required to provide and what evidence the VA would 
attempt to obtain).  Accordingly, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate her claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, the veteran was 
afforded several VA examinations.  The veteran and her 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).  See also VAOPGCPREC 
16-92.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  In addition, where 
an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this case, the issue 
on appeal stems from an initial assignment of a 50 percent 
disability evaluation for the veteran's resection of a 
desmoid tumor, with removal of abdominal wall musculature.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Historically, the veteran was granted service connection for 
postoperative residuals of a cesarean section with resection 
of a desmoid abdominal tumor and removal of abdominal wall 
musculature, residuals of a left elbow fracture, and a 
tonsillectomy in an August 1997 rating decision.  A 100 
percent disability evaluation was assigned, effective April 
1997, on the basis of 38 C.F.R. § 4.28, for an unstabilized 
condition with severe disability.  See 38 C.F.R. § 4.28 (a 
100 percent disability rating is assigned for an unstabilized 
condition with severe disability where substantially gainful 
employment is not yet feasible or advisable).  The rating 
decision noted that, pursuant to 38 C.F.R. § 4.28, a VA 
examination would be scheduled for approximately May 1998 in 
order to determine the residual permanent level of impairment 
associated with her service-connected disorders.

According to 38 C.F.R. § 4.28, a prestabilization rating is 
for assignment where a total rating is not immediately 
assignable under the rating schedule or on the basis of 
individual unemployability, for the 12-month period 
immediately following a discharge from service.  A VA 
examination is not required prior to assigning a 
prestabilization rating.  However, prestabilization ratings 
may be changed to a regular schedular rating at any time, so 
long as a VA examination is provided no earlier than 6 months 
following, nor more than 12 months following discharge from 
service.  In cases where a reduction in evaluation is 
warranted, following such an examination, the higher 
disability evaluation will be continued to the end of the 
12th month after discharge or to the end of the period 
provided under 38 C.F.R. § 3.105(e), which requires 60 days 
notice (for the presentation of additional evidence to show 
that a disability evaluation should be continued) prior to a 
reduction or discontinuation of disability compensation.  See 
38 C.F.R. § 4.28, Note (1).  

Following a February 2000 VA examination, the RO, in April 
2000, issued a rating decision which proposed assigning an 
initial 50 percent disability evaluation for the veteran's 
postoperative residuals of a cesarean section with resection 
of a desmoid abdominal tumor and removal of abdominal wall 
musculature.  Noncompensable disability evaluations were 
proposed for the veteran's residuals of a left elbow fracture 
and residuals of a tonsillectomy.  The veteran submitted a 
statement in May 2000, disagreeing with RO's decision.  
Nonetheless, in January 2001, the RO terminated the veteran's 
prestabilization rating under 38 C.F.R. § 4.28 and 
implemented the veteran's schedular ratings for her 
postoperative residuals of a cesarean section with resection 
of a desmoid abdominal tumor and removal of abdominal wall 
musculature, residuals of a left elbow fracture, and 
residuals of a tonsillectomy, as previously described, 
effective April 2001.  

In March 2001, the veteran filed a notice of disagreement 
with the RO's assignment of a 50 percent disability 
evaluation for her postoperative residuals of a cesarean 
section with resection of a desmoid abdominal tumor and 
removal of abdominal wall musculature, and in April 2001, the 
RO issued a statement of the case.  The veteran perfected her 
appeal in April 2001, and following the receipt of additional 
medical evidence, a supplemental statement of the case was 
issued in August 2002.  

The pertinent medical evidence of record consists of service 
medical records, military medical records (when the veteran 
was a dependent of a member of the military), VA medical 
records, and a VA examination reports.

According to service medical records, in June 1996, the 
veteran underwent a resection of the soft tissue of the 
rectus muscle mass for an abdominal desmoid fibromatosis with 
multiple lymphoid aggregates.  In July 1996, the veteran 
underwent an excision of the soft tissue of the right 
abdominal wall for residual abdominal fibromatosis, with 
changes consistent with the prior surgery.  In August 1996, 
the veteran underwent a re-excision, wherein margins of the 
superior right rectus sheath, the right lateral soft tissue, 
right inferior lateral soft tissue, inferior rectus soft-
tissue, left lateral rectus soft-tissue, superior left rectus 
sheath were excised, along with a residual abdominal desmoid.  
Marlex mesh was utilized for reconstruction of the tissue 
excised in the margins of the tumor, which extended from the 
xiphoid (right 12th rib) to the right pubis/iliac crest.  The 
operative report from the August 1996 surgery noted bowel and 
omental adhesions to the overlying Marlex mesh.

An October 1996 Medical Evaluation Board (MEB) report states 
that the veteran had been diagnosed with an abdominal mass in 
the lower part of her right anterior abdomen, for which she 
underwent an excisional biopsy in June 1996.  At that time, 
her abdominal wall was closed, but the pathology report 
showed that the mass was a desmoid tumor with involvement of 
the margins.  In July 1996, the veteran underwent a re-
resection of the abdominal wall in the right lower abdomen, 
full-thickness, with placement of Marlex mesh.  However, 
pathology reports again showed margins which were positive 
for a tumor, and in August 1996, the veteran underwent a wide 
excision of her abdominal wall, including full-thickness 
removal of the entire right anterolateral abdominal wall 
extending to the left, to include half of the longitudinal 
extent of the left rectus muscle.  A Marlex mesh 
reconstruction of the abdominal wall was performed and the 
surgery was uneventful.  Pathology reports showed negative 
margins.  Physical examination showed a healed vertical right 
abdominal incision with some laxity of the right anterior 
abdominal wall, consistent with excision of the entire 
musculature and placement of mesh.  The incision healed well 
and there were no wound complications.  The impression was 
desmoid tumor of the abdominal wall, status-post margin-
negative excision.  The provider noted that the veteran's 
physical activity was extremely limited for the intermediate 
future, until physical therapy assists in conditioning, as 
her abdominal wall musculature had to be removed.

A December 1996 Physical Evaluation Board (PEB) Proceedings 
report described the veteran's disability as status-post 
resection of a desmoid tumor of the abdominal wall with 
removal of the right lateral abdominal wall musculature, 
which was rated as a postoperative ventral hernia.  A 
possible applicable VA Diagnostic Code was noted as being 
7339.  The PEB found that the veteran was unable to 
satisfactorily perform her duties and recommended a 20 
percent disability evaluation and separation with severance 
pay.

A January 1997 statement from the Chief of the Clinical 
Dietetics Division, where the veteran was employed following 
her October 1996 return from convalescence, states that the 
veteran was on profile since her surgeries.  The statement 
indicates that the profiles limited her to four-hour duty 
days, with limitations on lifting and physical training.  The 
service member opined that the veteran had "reduced mobility 
and capacity" for physically demanding roles.

A January 1997 statement from the Chief of Education and 
Training for the Nutrition Care Directorate states that the 
veteran was "very fit" and had a "positive, can-do 
attitude and high-energy performance" prior to her surgery.  
The statement also noted that the veteran had a physical 
profile limiting her to four-hour workday, with limitations 
on standing, lifting, and physical training following her 
service.  The Chief of Education and Training opined that the 
veteran had difficulty meeting the maximum activity allowed 
by her profile, as the veteran moved slowly and had 
"hunched-over posture."  The service member also opined 
that full-time employment as a dietician was "not a 
realistic option for [the veteran] at this time."

A January 1997 Medical Questionnaire by the veteran's 
attending physician states that the veteran's abdominal wall 
resection in August 1996 involved the removal of 50 percent 
of the veteran's left rectus abdominis; complete removal of 
the veteran's right rectus abdominis, right external oblique, 
right internal oblique, and right transversalis; and complete 
removal of the veteran's peritoneum.  The physician indicated 
that the functions of those muscles included support and 
compression of the abdominal wall and lower thorax, as well 
as flexion and lateral motion of the spine, and that the 
supportive functions of the resected muscle groups would be 
severely disabled in a majority of patients.  He also stated 
that the veteran's right abdominal wall muscles met the 
description of a severe disability of the muscle group (i.e., 
moderate or extensive loss of deep fascia or muscle 
substance, with severe impairment of function upon strength 
or endurance testing), due to the removal of a large portion 
of the anterior right abdominal wall muscles, but he noted 
that the muscles were replaced with an inert mesh material.  
He also stated that the removal of the abdominal wall muscles 
and fascia was necessary to completely remove the desmoid 
tumor, which, in turn, required use of an entire piece of 
Marlex mesh for repair.  He indicated that there were no 
additional surgical procedures that would improve the 
veteran's abdominal wall, but that the veteran's abdominal 
wall was "structurally stable", which was the maximum 
result that could have been achieved, and that no known 
procedures could replace the physiological functions of the 
removed abdominal muscles.  The physician further indicated 
that an abdominal wall resection was not comparative to a 
postoperative ventral hernia, as a ventral hernia was an 
actual structural defect in the abdominal wall, and that once 
the resection of the veteran's abdominal wall with the Marlex 
mesh was completed, the structural integrity of the veteran's 
abdominal wall was restored.  He also noted that the 
veteran's "condition" could not be considered unstable, as 
the recurrence rate for a margin-negative resection of a 
desmoid tumor was not high and the risk of complications from 
the mesh are only significant during the first 30 days 
following surgery.  However, he noted that the risk of back 
problems was considerable, and might require ongoing 
rehabilitation.  Nonetheless, he opined that it was unlikely 
that additional surgery would be required and that there was 
a "relatively low risk that future disabling hernias might 
occur." 

A February 1997 statement from another service member who 
worked with the veteran at the Nutrition Care Directorate 
indicates that the veteran worked energetically prior to her 
service, but that she was limited by her profile after her 
surgery.  The service member indicated that the veteran had 
done a "professional job" at her duties at a desk, versus 
on conventional dietician assignments.  The service member 
also opined that the veteran was exhausted at the end of her 
four-hour duty day and appeared uncomfortable.

A February 1997 Physical Profile states that the veteran 
limited to working four hours per day due to her resected 
right abdominal wall, with physical training at her own pace.  
Lifting, push-ups, sit-ups, running, and fitness testing were 
prohibited.

The report of the veteran's Physical Evaluation Board (PEB) 
Proceeding, dated February 1997, described the veteran's 
disability as status-post resection of a desmoid abdominal 
tumor with removal of the abdominal wall musculature and 
replacement with a 10x 14 inch piece of Marlex mesh, which 
was rated as a moderately severe muscle injury.  Possible 
applicable VA Diagnostic Codes included 7339 and 5319.  
Although the PEB found that her disability prevented 
satisfactory performance of duties and that it was not 
stabilized to the point that a permanent degree of severity 
could be determined, the PEB recommended a 50 percent 
disability evaluation.  The PEB concluded that the veteran 
should be placed on the temporary disability retired list, 
with a reexamination in August 1998.

A September 1999 discharge summary indicates that the veteran 
complained of right lower quadrant pain, an abdominal wall 
abscess, and a perforated appendix.  The veteran underwent an 
exploratory celiotomy, appendectomy, evacuation of abscess, 
lysis of adhesions, and enterotomy repair.  According to the 
report, the veteran's ruptured appendix was "in the setting 
of previous right anterolateral abdominal wall reconstruction 
with mesh."  The report stated that the veteran's abdomen 
was entered through the anterior mesh, and the adhesions 
found on the mesh were lysed.  An abscess was identified and 
drained, and the appendix was removed.  

Additional September 1999 medical records indicate that the 
veteran was seen following her appendectomy through abdominal 
wall mesh for a ruptured appendix.  She reported that her 
bowel movements and appetite were normal, but that she was 
fatigued and had pain at the removal site.  Examination 
showed that her wound was healing well.  Her abdomen was 
soft, nontender, and without evidence of a hernia.

In October 1999, treatment records indicate that the veteran 
had resumed normal activities.  Abdominal examination showed 
a soft abdomen, with mild general tenderness, but without 
evidence of guarding.  Bowel sounds were positive and there 
was no evidence of skin cellulites.  The assessment was mild 
abdominal wall tenderness without discrete findings.

December 1999 treatment records indicate that the veteran 
complained of back pain and a palpable bulge lateral to the 
appendectomy wound.  She also complained of decreased 
appetite and energy.  Examination showed a soft abdomen, with 
positive bowel sounds, and tenderness to deep palpation over 
the right lower quadrant appendectomy wound.  There was no 
evidence of a hernia in the wound area and the scars were 
well healed.  The assessments were incisional hernia versus 
seroma, probable adhesions.  

A December 1999 radiology report states that an ultrasound of 
the right lower quadrant of the veteran's abdomen showed 
postoperative changes, including a paucity of the anterior 
abdominal musculature.  There was no evidence of a mass or 
fluid collection.

In January 2000, the veteran received a CT scan of her 
abdomen.  There was deformity of the right lower abdominal 
wall, consistent with the veteran's previous surgeries, but 
the mesh could not be clearly visualized.  The impression was 
that there was no evidence of a focal abscess, but that there 
was a probable post-inflammation change in the right lower 
quadrant and postsurgical change in the right lower abdominal 
wall. A possible uterine fibroid was also noted and further 
study was recommended. 

A February 2000 treatment record states that the veteran 
underwent surgery for an abdominal desmoid tumor, resected 
three times in 1996, and an appendectomy in September 1999 
for an appendectomy without an abscess formation.  The 
veteran complained of right lower quadrant abdominal pain and 
"mass-effect."  The examining provider noted that 
ultrasounds and CT scans were negative for a hernia or 
seroma.  The physician also noted that the CT scan was 
negative for a focal abscess, but showed post-surgical 
changes with inflammation and a uterine fibroid.  The 
impression was that the veteran had post-operative right 
lower quadrant pain, status-post September 1999 appendectomy, 
and a uterine fibroid.

The veteran was first afforded a VA examination in February 
2000.  According to the report, the veteran reported that she 
underwent a partial resection of her right rectus abdominis 
muscle with removal of a desmoid tumor in June 1996, followed 
by a wider local excision of the abdominal wall musculature, 
with mesh reconstruction.  In August 1996, according to the 
veteran, she underwent further resection of the abdominal 
wall musculature, with Marlex mesh reconstruction.  She 
related that she healed from these surgeries.  She also 
reported that she underwent an appendectomy and abscess 
removal in September 1999 due to a ruptured appendix, which 
healed.  

Physical examination was negative for evidence of weakness, 
fatigability, decreased endurance, or incoordination.  Her 
abdominal wall was flat, with decreased bowel sounds.  Her 
surgical scar was inverted and T-shaped.  There was some 
tenderness to palpation in the lower left abdominal quadrant.  
There were no masses or obvious abnormalities.  The examiner 
noted that, "[b]ecause of the presence of a normal amount of 
subcutaneous fat, the status of the abdominal wall 
musculature [could not] be further assessed."  The diagnosis 
was partial abdominal wall resection for a desmoid tumor.

A July 2000 treatment note indicates that the veteran was 
seen for a routine annual follow-up for the removal of a 
desmoid tumor in the abdominal wall with placement of a 
Marlex mesh in the right abdomen (from the costal margin to 
the iliac crest) in 1996.  The examining provider noted that 
the veteran had a ruptured appendix in 1999, and that the 
veteran complained of right pain along the iliac crest since 
her appendectomy and of soreness in the perianal area.  
Physical examination showed tenderness to palpation of the 
right abdomen.  There was no evidence of masses.  The 
assessment was "clinically [not considered disabling]."

A September 2000 radiology report indicates that there was a 
marked deformity in the right abdominal wall and musculature, 
but there was no evidence of masses or a recurrence in the 
abdomen.  The radiologist noted that the MRI study was 
limited due to a "respiratory motion artifact" within the 
abdomen due to the veteran's inability to comply with 
respiratory instructions.

An October 2000 medical record indicates that the veteran was 
seen for follow-up of an MRI of the abdomen for a possible 
recurrence of a desmoid tumor at the rectus abdomen and 
resection of the right abdominal wall.  According to the 
examining provider, the MRI was negative for a mass or 
evidence of a tumor recurrence.  Upon examination, the 
veteran's abdomen was soft, with a well-healed scar and skin 
hypersensitivity.  There was no evidence of a hernia.

The veteran was afforded another VA examination in November 
2000.  According to the report, the veteran reported that she 
underwent three surgeries to remove a desmoid tumor of her 
abdominal wall, particularly her right abdominal wall, and 
that her abdominal wall was reconstructed with Marlex.  She 
also reported that she underwent an appendectomy for a 
ruptured appendix and removal of a localized periappendiceal 
abscess.  She related that the surgery was successful and 
that her wounds healed without a problem.  She also related 
that she worked in a business office.  She complained of 
residual recurrent right lower quadrant abdominal pain and 
occasional abdominal pain in other areas, which she related 
to adhesions.  

Physical examination showed that the veteran's abdomen was 
flat.  There was healed right perimedial surgical scar.  The 
umbilicus was located to the right side of the midline.  On 
the right side of the abdominal wall, the right lower 
quadrant abdominal wall was very tender to light touch.  
Bowel sounds were normal.  The diagnoses were residual right-
sided abdominal pain and abdominal wall tenderness to 
palpation; status-post partial abdominal wall resection for 
desmoid tumor; status-post ruptured appendix with a 
subsequent appendectomy and abscess excision.  The examiner 
opined that it was unlikely that the veteran's abdominal wall 
surgery was causally related to her ruptured appendix.  The 
examiner also noted that "[a]bdominal wall adhesions are 
asymptomatic . . . but can cause various degrees of bowel 
obstruction which are symptomatic . . . ."

A December 2000 radiology report shows that a CT scan 
revealed a right-sided incisional hernia and a soft tissue 
mass in the right hemipelvis, which likely represented a 
uterine fibroid.

A January 2001 medical record shows that the veteran reported 
a history of a desmoid tumor resected at the rectus abdominus 
muscle and right abdominal wall resection in 1996.  The 
veteran complained of abdominal pain from that surgery and 
from the removal of a ruptured appendix in 1999.  Skin 
hypersensitivity was noted.  The examining provider noted 
that a December 2000 CT scan showed an incisional hernia and 
a soft tissue mass in the right hemipelvis, consistent with a 
fibroid, but that a September 2000 MRI was negative for 
evidence of tumor recurrence.  Abdominal examination showed 
bowel signs were positive, tenderness to palpation and 
percussion in the right quadrants, and a right paramedian 
scar.  There was no evidence of a mass.  The assessment was 
chronic right abdominal pain without evidence of a 
recurrence.

The veteran's resection of a desmoid tumor with removal of 
abdominal wall musculature has been assigned a 50 percent  
disability evaluation by analogy to the criteria for 
impairment of Muscle Group XIX.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5319.  See also 38 C.F.R. § 4.20 (2002) (when 
an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
localization and symptomatology, are closely analogous).  

The muscles involved in Muscle Group XIX include muscles of 
the abdominal wall:  rectus abdominis, external oblique, 
internal oblique, transversalis, and quadratus lumborum.  The 
functions affected by these muscles include support and 
compression of the abdominal wall and lower thorax; flexion 
and lateral motions of spine; and synergists in strong 
downward movements of the arm.  The currently assigned 50 
percent disability evaluation is for assignment in cases with 
severe disability.  The maximum compensable evaluation 
available under Diagnostic Code 5319 is the 50 percent 
rating.  Therefore, the Board must determine whether any 
other applicable code provision warrants a higher evaluation 
for the veteran's disability.

The Board notes that for purposes of rating muscle 
disabilities, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  See 38 C.F.R. § 4.56(c).  In rating 
muscle injuries under Diagnostic Codes 5301 through 5323, 
such disabilities shall be classified as slight, moderate, 
moderately severe, or severe.  See 38 C.F.R. § 4.56(d).  

Under VA regulations, a "slight" muscle disability results 
from an injury that is a simple muscle wound without 
debridement or infection.  See 38 C.F.R. § 4.56 (d)(1)(i).  
Service department records must show a superficial wound with 
brief treatment and return to duty, as well as healing with 
good functional results.  There must be no evidence of any of 
the cardinal signs or symptoms of muscle disability. See 
38 C.F.R. § 4.56 (d)(1)(ii).  The objective findings must 
show that there is a minimal scar, and must be negative for 
evidence of a fascia defect, atrophy, or impaired tonus, as 
well as be negative for impairment of function or retained 
metallic fragments in the muscle tissue.  See 38 C.F.R. 
§ 4.56 (d)(1)(iii).

In comparison, a "moderate" muscle disability results from 
an injury that is through and through or a deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
See 38 C.F.R. § 4.56 (d)(2)(i).  There must be service 
department records or other evidence of in-service treatment 
for the wound, as well as a record of consistent complaints 
of one or more of the cardinal signs and symptoms of muscle 
disability, particularly a lowered threshold of fatigue after 
average use, which affects the particular functions 
controlled by the injured muscles.  See 38 C.F.R. § 4.56 
(d)(2)(ii).  The objective findings must consist of entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue, as well as some 
loss of deep fascia, muscle substance, or impairment of 
muscle tonus, and a loss of power or lowered threshold of 
fatigue when compared to the sound side.  See 38 C.F.R. 
§ 4.56 (d)(2)(iii).

VA regulations provide that a "moderately severe" muscle 
disability shall represent an injury manifested by a through 
and through or deep penetrating wound by a small high 
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts 
and intermuscular scarring.  See 38 C.F.R. § 4.56 (d)(3)(i).  
There must be service department records or other evidence 
showing hospitalization for a long period for treatment of 
the wound, as well as a record of consistent complaints of 
cardinal signs and symptoms of muscle disability, as 
described above, and, if present, evidence of inability to 
keep up with work requirements.  See 38 C.F.R. § 4.56 
(d)(3)(ii).  Finally, there must be entrance and (if present) 
exit scars indicating the track of the missile through one or 
more muscle groups; indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side; and tests of strength and 
endurance compared with sound side must demonstrate positive 
evidence of impairment.  See 38 C.F.R. § 4.56 (d)(3)(iii).

A "severe" muscle disability results from a through and 
through or deep penetrating wound due to a high-velocity 
missile or large or multiple low-velocity missiles, or with 
shattering bone fractures or an open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding, and scarring.  See 
38 C.F.R. § 4.56(d)(4)(i).  There must be service records 
showing hospitalization for a prolonged period for treatment 
of the wound and consistent complaints of the cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, as well as evidence of an 
inability to keep up with work requirements, if present.  See 
38 C.F.R. § 4.56(d)(4)(ii).  There must also be ragged, 
depressed, and adherent scars indicating wide damage to 
muscle groups in the missile track; loss of deep fascia or 
muscle substance upon palpation; or soft flabby muscles in 
the wound area, as well as muscles that swell and harden 
abnormally during contraction.  Tests of strength, endurance, 
or coordinated movements demonstrate severe impairment of 
function.  See 38 C.F.R. § 4.56(d)(4)(iii).  In addition, if 
present, the following are also signs of severe muscle 
disability:  x-ray evidence of minute multiple scattered 
foreign bodies indicative of intermuscular trauma; adhesion 
of the scar to one of the long bones, scapula, pelvic bones, 
sacrum, or vertebrae, with epithelial sealing over the bone; 
diminished muscle excitability in electrodiagnostic testing; 
visible or measurable atrophy; adaptive contraction of an 
opposing group of muscles; atrophy of muscle groups not in 
the muscle track; and induration or atrophy of an entire 
muscle.  See 38 C.F.R. § 4.56(d)(4)(iii)(A)-(G). 

A potentially analogous Diagnostic Code for consideration in 
rating the veteran's abdominal wall disability is 38 C.F.R. 
§ 4.114, Diagnostic Code 7339, as suggested by the veteran's 
PEB reports.  According to Diagnostic Code 7339, a 100 
percent disability evaluation is assigned for a postoperative 
ventral hernia where there is massive, persistent, and severe 
diastasis of the recti muscles or extensive diffuse 
destruction or weakening of muscular and fascial support of 
the abdominal wall so as to be inoperable.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7339.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 50 percent disability evaluation and that 
an increased disability evaluation is not warranted for her 
resection of a desmoid tumor with removal of the abdominal 
wall musculature.  The objective clinical evidence of record 
does not show that the veteran has a postoperative ventral 
hernia with massive, persistent, and severe diastasis of the 
recti muscles.  Likewise, the medical evidence of record does 
not demonstrate that the veteran has extensive destruction or 
weakening of muscular and fascial support of the abdominal 
wall so as to be inoperable.  In this regard, the Board 
observes that the veteran's attending physician, in the 
medical questionnaire completed during her service, stated 
that the veteran's abdominal wall was removed and 
reconstructed in order to completely remove the desmoid 
tumor, and that the muscles of the abdominal wall had been 
replaced with an inert Marlex mesh.  Most significantly, the 
attending physician clearly indicated that the veteran's 
abdominal disability was not comparable to a ventral hernia 
as the structural integrity of the veteran's abdominal wall 
was restored by the Marlex mesh and resection and a ventral 
hernia requires an actual structural defect in the abdominal 
wall.  It is also noteworthy that the veteran's attending 
physician characterized the veteran's abdominal wall 
disability as a severe muscle group disability due to the 
loss of fascia, muscle substance and functional impairment 
that was associated with the removal of the veteran's 
abdominal wall muscles.  Furthermore, the Board acknowledges 
that the veteran has been diagnosed with an incisional 
hernia, but points out that the veteran's incisional hernia 
is associated with the veteran's September 1999 appendectomy.  
Additionally, it is noteworthy that the February 2000 VA 
examiner found that the veteran's appendectomy and removal of 
an abscess was unrelated to the veteran's resection of a 
desmoid tumor with removal of the abdominal wall musculature.  
Moreover, while the Board acknowledges that there are no 
additional surgical procedures which will improve the 
veteran's abdominal wall disability, the veteran's resected 
abdominal wall is stable and that her attending physician 
felt that additional surgery would be unnecessary.  As such, 
the veteran's symptomatology most closely fits within the 
criteria for the currently assigned 50 percent evaluation 
under Diagnostic Code 5319. 

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 50 percent for her 
resection of a desmoid tumor with removal of the abdominal 
wall musculature, the Board has also considered whether the 
veteran is entitled to a higher disability evaluation on the 
basis of functional loss due to pain pursuant to DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  While the veteran has 
complaints of pain, there was no evidence of weakness, 
fatigability, or decreased endurance.  Further, the current 
50 percent disability evaluation contemplates the veteran's 
complaints of pain.  Similarly, the Board notes that the 
veteran's complaints of right lower quadrant pain are 
variously associated with a possible uterine fibroid, post-
surgical changes from the September 1999 appendectomy, and 
skin hypersensitivity.  Therefore, there is no objective 
indication that her symptoms result in any additional 
functional limitation to a degree that would support a rating 
in excess of the current 50 percent disability rating.

The Board has also considered whether the veteran is entitled 
to "staged" ratings for the service-connected disability at 
issue, as dictated in Fenderson, supra, and finds that at no 
time during the relevant appeal period was the veteran's 
disability more disabling than reflected by the currently 
assigned rating.

In addition, although the veteran argues entitlement to a 
continued 100 percent disability evaluation, the Board points 
out that such a disability evaluation was assigned under the 
provisions of 38 C.F.R. § 4.28, which allowed for a 50 or 100 
percent disability evaluation for an unstable, severe 
disability, for a time period of up to one year.  The Board 
further points out that the 100 percent disability evaluation 
ceased by operation of the rating schedule, and that the 
veteran's prestabilization 100 percent disability evaluation 
should have ended no later than May 1998, as she had been 
discharged by the service in April 1997.  However, as the RO 
failed to reevaluate her disorder or determine the initial 
rating to be assigned at that time, the veteran in effect 
retained a higher disability evaluation than she was 
otherwise entitled.  Nonetheless, the veteran's abdominal 
wall disorder is stable, the veteran has returned to 
employment, and, as discussed previously, an appropriate 
disability evaluation, which adequately contemplates her 
severe muscle disability, has been assigned.  Also, the 
veteran was provided the requisite notice of the assignment 
of her initial disability rating due to the stabilization of 
her abdominal wall disability.  See 38 C.F.R. § 4.28, Note 
(1).  See also 38 C.F.R. § 3.105(e).  

Finally, the Board has also considered whether the veteran 
might be entitled to an increased disability evaluation on an 
extra-schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  See 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that her status-post 
resection of a desmoid tumor with removal of the abdominal 
wall musculature, standing alone, resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of normal rating schedule standards.  Rather, it 
appears that the veteran is employed in a business office and 
that the veteran's hospitalization was due to an appendectomy 
for a ruptured appendix, which was determined to be unrelated 
to the veteran's abdominal wall disability.  Accordingly, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for status-post resection of a desmoid tumor 
with removal of the abdominal wall musculature, on either a 
schedular or an extra-schedular basis.  The appeal is denied.


ORDER

An initial disability evaluation in excess of 50 percent for 
status-post resection of a desmoid tumor with removal of the 
abdominal wall musculature, as residuals of a cesarean 
section, is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

